Exhibit 21 Subsidiaries of Omega Healthcare Investors, Inc. 1. Arizona Lessor - Infinia, Inc. 2. Baldwin Health Center, Inc. 3. Bayside Alabama Healthcare Second, Inc. 4. Bayside Arizona Healthcare Associates, Inc. 5. Bayside Arizona Healthcare Second, Inc. 6. Bayside Colorado Healthcare Associates, Inc. 7. Bayside Colorado Healthcare Second, Inc. 8. Bayside Indiana Healthcare Associates, Inc. 9. Bayside Street II, Inc. Bayside Street, Inc. Canton Health Care Land, Inc. Carnegie Gardens LLC Center Healthcare Associates, Inc. Cherry Street – Skilled Nursing, Inc. CHR Bartow LLC CHR Boca Raton LLC CHR Bradenton LLC CHR Cape Coral LLC CHR Clearwater Highland LLC CHR Clearwater LLC CHR Deland East LLC CHR Deland West LLC CHR Fort Myers LLC CHR Fort Walton Beach LLC CHR Gulfport LLC CHR Hudson LLC CHR Lake Wales LLC CHR Lakeland LLC CHR Panama City LLC CHR Pompano Beach Broward LLC CHR Pompano Beach LLC CHR Sanford LLC CHR Sarasota LLC CHR Spring Hill LLC CHR St. Pete Abbey LLC CHR St. Pete Bay LLC CHR St. Pete Egret LLC CHR Tampa Carrollwood LLC CHR Tampa LLC CHR Tarpon Springs LLC CHR Titusville LLC CHR West Palm Beach LLC Colonial Gardens, LLC Colorado Lessor - Conifer, Inc. Copley Health Center, Inc. CSE Albany LLC CSE Amarillo LLC CSE Anchorage LLC CSE Arden L.P. CSE Augusta LLC CSE Bedford LLC CSE Blountville LLC CSE Bolivar LLC CSE Cambridge LLC CSE Cambridge Realty LLC CSE Camden LLC CSE Canton LLC CSE Casablanca Holdings II LLC CSE Casablanca Holdings LLC CSE Cedar Rapids LLC CSE Centennial Village CSE Chelmsford LLC CSE Chesterton LLC CSE Claremont LLC CSE Corpus North LLC CSE Crane LLC CSE Denver Iliff LLC CSE Denver LLC CSE Douglas LLC CSE Dumas LLC CSE Elkton LLC CSE Elkton Realty LLC CSE Fairhaven LLC CSE Fort Wayne LLC CSE Frankston LLC CSE Georgetown LLC CSE Green Bay LLC CSE Hilliard LLC CSE Huntingdon LLC CSE Huntsville LLC CSE Indianapolis-Continental LLC CSE Indianapolis-Greenbriar LLC CSE Jacinto City LLC CSE Jefferson City LLC CSE Jeffersonville-Hillcrest Center LLC CSE Jeffersonville-Jennings House LLC CSE Kerrville LLC CSE King L.P. CSE Kingsport LLC CSE Knightdale L.P. CSE Lake City LLC CSE Lake Worth LLC CSE Lakewood LLC CSE Las Vegas LLC CSE Lawrenceburg LLC CSE Lenoir L.P. CSE Lexington Park LLC CSE Lexington Park Realty LLC CSE Ligonier LLC CSE Live Oak LLC CSE Logansport LLC CSE Lowell LLC CSE Marianna Holdings LLC CSE Memphis LLC CSE Mobile LLC CSE Moore LLC CSE North Carolina Holdings I LLC CSE North Carolina Holdings II LLC CSE Omro LLC CSE Orange Park LLC CSE Orlando-Pinar Terrace Manor LLC CSE Orlando-Terra Vista Rehab LLC CSE Pennsylvania Holdings CSE Piggott LLC CSE Pilot Point LLC CSE Pine View LLC CSE Ponca City LLC CSE Port St. Lucie LLC CSE Richmond LLC CSE Ripley LLC CSE Ripon LLC CSE Safford LLC CSE Salina LLC CSE Seminole LLC CSE Shawnee LLC CSE Spring Branch LLC CSE Stillwater LLC CSE Taylorsville LLC CSE Texarkana LLC CSE Texas City LLC CSE The Village LLC CSE Upland LLC CSE Walnut Cove L.P. CSE West Point LLC CSE Whitehouse LLC CSE Williamsport LLC CSE Winter Haven LLC CSE Woodfin L.P. CSE Yorktown LLC Dallas – Skilled Nursing, Inc. Delta Investors I, LLC Delta Investors II, LLC Desert Lane LLC Dixie White Nursing Home, Inc. Dixon Health Care Center, Inc. Florida Lessor – Crystal Springs, Inc. Florida Lessor – Emerald, Inc. Florida Lessor – Lakeland, Inc. Florida Lessor – Meadowview, Inc. Florida Real Estate Company, LLC Georgia Lessor - Bonterra/Parkview, Inc. Greenbough, LLC Hanover House, Inc. Heritage Texarkana Healthcare Associates, Inc. House of Hanover, Ltd Hutton I Land, Inc. Hutton II Land, Inc. Hutton III Land, Inc. Indiana Lessor – Jeffersonville, Inc. Indiana Lessor – Wellington Manor, Inc. Jefferson Clark, Inc. LAD I Real Estate Company, LLC Lake Park – Skilled Nursing, Inc. Leatherman 90-1, Inc. Leatherman Partnership 89-1, Inc. Leatherman Partnership 89-2, Inc. Long Term Care – Michigan, Inc. Long Term Care – North Carolina, Inc. Long Term Care Associates – Illinois, Inc. Long Term Care Associates – Indiana, Inc. Long Term Care Associates – Texas, Inc. Meridian Arms Land, Inc. North Las Vegas LLC NRS Ventures, L.L.C. Ocean Springs Nursing Home, Inc. OHI (Connecticut), Inc. OHI (Florida), Inc. OHI (Illinois), Inc. OHI (Indiana), Inc. OHI (Iowa), Inc. OHI (Kansas), Inc. OHI Acquisition Co I, LLC OHI Asset (CA), LLC OHI Asset (CO), LLC OHI Asset (CT) DIP, LLC OHI Asset (CT) Lender, LLC OHI Asset (FL), LLC OHI Asset (ID), LLC OHI Asset (IL), LLC OHI Asset (IN), LLC OHI Asset (LA), LLC OHI Asset (MI/NC), LLC OHI Asset (MO), LLC OHI Asset (OH) Lender, LLC OHI Asset (OH) New Philadelphia, LLC OHI Asset (OH), LLC OHI Asset (PA) Trust OHI Asset (PA), LLC OHI Asset (SMS) Lender, Inc. OHI Asset (TX) Paris, LLC OHI Asset (TX), LLC OHI Asset CSB LLC OHI Asset CSE – E, LLC OHI Asset CSE – U, LLC OHI Asset Essex (OH), LLC OHI Asset HUD Delta, LLC OHI Asset HUD H-F, LLC OHI Asset II (CA), LLC OHI Asset II (FL), LLC OHI Asset II (PA) Trust OHI Asset III (PA) Trust OHI Asset IV (PA) Silver Lake Trust OHI Asset, LLC OHI of Texas, Inc. OHI Sunshine, Inc. OHI Tennessee, Inc. OHIMA, Inc. Omega (Kansas), Inc. Omega TRS I, Inc. Orange Village Care Center, Inc. OS Leasing Company Panama City Nursing Center LLC Parkview – Skilled Nursing, Inc. Pavillion North Partners, Inc. Pavillion North, LLP Pavillion Nursing Center North, Inc. Pensacola Real-Estate Holdings I, Inc. Pensacola Real-Estate Holdings II, Inc. Pensacola Real-Estate Holdings III, Inc. Pensacola Real-Estate Holdings IV, Inc. Pensacola Real-Estate Holdings V, Inc. Pine Texarkana Healthcare Associates, Inc. Reunion Texarkana Healthcare Associates, Inc. San Augustine Healthcare Associates, Inc. Skilled Nursing – Gaston, Inc. Skilled Nursing – Herrin, Inc. Skilled Nursing – Hicksville, Inc. Skilled Nursing – Paris, Inc. Skyler Boyington, Inc. Skyler Florida, Inc. Skyler Maitland LLC Skyler Pensacola, Inc. South Athens Healthcare Associates, Inc. St. Mary’s Properties, Inc. Sterling Acquisition Corp. Sterling Acquisition Corp. II Suwanee, LLC Texas Lessor – Stonegate GP, Inc. Texas Lessor – Stonegate, Limited, Inc. Texas Lessor – Stonegate, LP Texas Lessor – Treemont, Inc. The Suburban Pavilion, Inc. Washington Lessor – Silverdale, Inc. Waxahachie Healthcare Associates, Inc. West Athens Healthcare Associates, Inc. Wilcare, LLC
